Citation Nr: 0931934	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for post operative residuals of 
a right shoulder acromioplasty, with tendonitis, impingement 
and adhesive capsulitis (right shoulder disorder), from 
August 17, 2004?


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from August 2002 to August 
2004.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2004 decision of the Roanoke, Virginia, 
Regional Office (RO) which granted service connection for 
right shoulder, status post acromioplasty with tendonitis, 
impingement and adhesive capsulitis, and assigned a 10 
percent rating from August 17, 2004.

In June 2006, the Board remanded this appeal for additional 
development.

In May 2007, the Board denied the claim. The Veteran 
appealed, and in a September 2007 Order the United States 
Court of Appeals for Veterans Claims (Court) granted an 
unopposed motion for remand. 

Subsequently, in October 2007, the Board remanded this appeal 
for additional development.


FINDINGS OF FACT

Since August 17, 2004, the appellant's right shoulder 
disorder has not been manifested by a limitation of arm 
motion to shoulder level.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right shoulder disorder have not been met at any time since 
August 17, 2004. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 
5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording VA examinations.  
In accordance with the remand, the RO scheduled the Veteran 
for a VA examination, and secured all identified evidence.  
There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes lay statements, his written 
contentions, service treatment and personnel records, private 
and VA medical records and examination reports. Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail. Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
files shows, or fails to show, with respect to the claim. See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Background

The Veteran injured his right shoulder in November 2002.

A magnetic resonance imaging scan in October 2003 found 
minuscule degenerative cystic lesions in the proximal 
humerus, and suspected partial tears in the articular 
surfaces of the supraspinatus and infraspinatus at the distal 
aspect.

The Veteran underwent an arthroscopic decompression in 
January 2004. A physical evaluation board in April 2004 
determined the Veteran suffered from chronic right shoulder 
pain secondary to impingement syndrome, status post 
arthroscopic acromioplasty with residual pain on motion, and 
loss of range of motion due to adhesive capsulitis (flexion 
and abduction to 132 degrees). He was separated from service.

At a September 2004 VA fee based examination complaints of 
constant right shoulder discomfort and limitation of motion 
were noted. Physical examination revealed the Veteran's upper 
extremities to be normal. Flexion and abduction of the right 
shoulder were to 150 degrees; external and internal rotation 
were to 90 degrees. The range of motion on the right was 
slightly less than that of the left shoulder, and the 
examiner noted motion was reportedly limited by weakness and 
lack of endurance on the right side. The diagnosis was 
residuals of right shoulder surgery with decreased range of 
motion.

A February 2008 report from Commonwealth Orthopedics noted 
complaints of right shoulder pain over the past few months. 
The Veteran did not recall any specific trauma, but the pain 
had led to difficulties with activities above shoulder level. 
He had not been consistently taking medication for 
discomfort.  The rest of his history was unchanged from his 
prior examinations.  On examination the Veteran had 
significant discomfort on impingement testing, but no acute 
distress.  There was no tenderness at the acromioclavicular 
joint.  He had excellent rotator cuff strength. There were no 
signs of instability or tenderness at the neck.  Radiographs 
revealed no significant abnormalities.  The diagnosis was 
rotator cuff syndrome with bursitis.  

At a June 2009 VA examination the veteran's claims file was 
reviewed.  He reported that since undergoing an arthroscopic 
acromioplasty in January 2004 he has experienced decreased 
range of motion over time. He has had cortisone injections 
since his surgery which helped. He has reported flare-ups 
with increased activities.  He denied undergoing additional 
imaging studies since the October 2003 study which revealed 
suspected partial tears of the supraspinatus and 
infraspinatus at the distal aspect, and some degenerative 
cystic lesions in the proximal humerus.  

On examination right shoulder abduction strength was 5-. 
There was mild atrophy of the periscapular muscle on the 
right compared to the left shoulder. Mild occasional crepitus 
on flexion and abduction was noted.  Pain was noted on 
palpation over the acromioclavicular joint. The range of 
motion of the right shoulder was flexion to 110 degrees, 
abduction to 100 degrees, extension to 20 degrees,  external 
rotation to 70 degrees, and internal rotation to 20 degrees. 
There was no change with repetition.  The Veteran had pain on 
the end of his range of motion.

The examiner noted that he had been asked to opine on whether 
the October 2003 MRI represented a separate and distinct 
muscle injury separate from the service connected residuals 
of a right shoulder acromioplasty, with tendonitis, 
impingement and adhesive capsulitis.  The examiner noted that 
the October 2003 study was done because of the Veteran's 
symptoms noted in June 2003.  Partial tears of the 
supraspinatus and infraspinatus were noted in the magnetic 
imaging study and an acromioplasty was subsequently 
performed.  Given the evidence of record the examiner opined 
that the lesions noted on the imaging study were more likely 
than not the lesions that required the acromioplasty.  In 
essence he opined that it was not a separate and distinct 
disorder.

Analysis

The Veteran contends that his right shoulder disorder is 
manifested by adverse symptomatology that warrants a greater 
initial rating. It is requested that he be afforded the 
benefit of the doubt.

The appellant's right shoulder disorder is manifested by some 
limitation of motion, and arthritis. Disability evaluations 
are, however, determined by the application of a schedule of 
ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the Veteran deserves a 
higher rating at any point during the pendency of the claim. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  The record preponderates 
against finding that any of these factors are present; 
therefore, extraschedular consideration is not applicable.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5024, tenosynovitis is rated as 
degenerative arthritis. 38 C.F.R. § 4.71a, DC 5024.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved (Diagnostic Code 5200 
etc.). When however, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination. Only one hand shall be considered dominant. The 
injured hand or the most severely injured hand of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69 (2008).

The Board observes that the VA fee based examiner in 
September 2004 noted that the Veteran was bilaterally 
hemisphere dominant (ambidextrous) as he wrote with his left 
hand and performed other functions with his right. The Board, 
however, notes that the medical evidence of record reflects 
that the Veteran injured his right shoulder pitching in 
baseball prior to service. As such the Board determines that 
he is right hand dominant for rating purposes and, as such, 
ratings pertinent to the major/dominant side are applicable 
as to the impact of the Veteran's disability involving his 
right shoulder.

In this respect, the VA examiner in September 2004 found the 
Veteran's right shoulder to be within normal limits. The 
joint demonstrated full external and internal rotation, and 
forward flexion and abduction to 150 degrees with some pain.

At the June 2009 VA examination the right shoulder 
examination revealed some mild atrophy of the periscapular 
muscle, mild occasional crepitus on flexion and abduction, 
and pain on palpation over the acromioclavicular joint. The 
range of motion of the right shoulder was decreased from the 
previous examination with flexion now limited to 110 degrees, 
and abduction now limited to 100 degrees.  

Under Diagnostic Code 5201, a minimum rating of 20 percent is 
warranted when limitation of motion of the major arm is at 
shoulder level. 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Because the Veteran is right- hand dominant and since he 
continues to demonstrate a range of shoulder motion above the 
shoulder level a higher schedular evaluation is not 
warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5201.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain such as 
has been complained of by the Veteran. DeLuca v. Brown, 8 
Vet. App. 202 (1995) (evaluation of musculoskeletal disorders 
rated on the basis of limitation of motion requires 
consideration of functional losses due to pain). In DeLuca, 
the United States Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or 
during flare-ups." Id. at 206.

As to pain on use the September 2004 examiner noted some 
weakness and lack of endurance limiting shoulder motion. It 
was observed, however, that the shoulder was within normal 
limits. There was no objective evidence of right shoulder 
swelling, deformity, or atrophy.  The June 2009 VA examiner 
noted mild atrophy of the periscapular muscle, mild 
occasional crepitus on flexion and abduction, and pain on 
palpation over the acromioclavicular joint. There, however, 
was no change in the appellant's range of motion with 
repetition.  Accordingly, even when considering functional 
limitations due to pain and the other factors identified in 
38 C.F.R. §§ 4.40, 4.45, the functional losses do not equate 
the debility contemplated by a 20 percent rating for 
limitation of motion under Diagnostic Code 5201.

The records reveal that a magnetic resonance imaging scan in 
October 2003 did not reveal obvious osteoarthritis, but found 
minuscule degenerative cystic lesions; and, suspected partial 
tears in the articular surfaces of the supraspinatus and 
infraspinatus aspect of the right shoulder. The scan did not, 
however, reveal the extent of any motion, and the shoulder's 
range of motion is the determinative factor here. The 
limitation of right shoulder motion is noncompensable under 
Diagnostic Code 5201. As previously noted in the absence of 
compensable limitation of motion, a 10 percent evaluation is 
warranted in light of the evidence of pain on motion under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, but no greater.

Accordingly, since August 17, 2004, the Veteran has not met 
the criteria for a rating in excess of the current 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5201.

The Board notes that this case was remanded, in part, to 
consider whether the Veteran was entitled to a separate 
rating for a possible muscle injury.  As noted the MRI in 
October 2003 had identified miniscule degenerative cystic 
lesions in the proximal humerus, as well as suspected partial 
tears in the articular surface of the supraspinatus and 
infraspinatus at the distal aspect.  The June 2009 examiner 
noted that they were in fact more likely than not the lesions 
that required the acromioplasty.  In essence he opined that 
this was not a separate and distinct disorder.

Conclusion

In reaching the above conclusion, the Board has not 
overlooked the Veteran's statements to the RO and to VA 
examiners, as well as his spouse's statement. While lay 
witnesses are competent to describe experiences and symptoms 
that result there from, because lay persons are not trained 
in the field of medicine, they are not competent to provide 
medical opinion evidence as to the current severity of a 
service connected disability. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). Therefore, the Veteran's and his 
spouse's statements are not competent evidence as to the 
issue on appeal.

The Board also considered the doctrine of reasonable doubt. 
However, the preponderance of the evidence is against the 
Veteran's claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Accordingly, the claim is denied.


ORDER

A higher evaluation for post operative residuals of a right 
shoulder acromioplasty, with tendonitis, impingement and 
adhesive capsulitis is not warranted at any time since August 
17, 2004.





____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


